Per Curiam:
We do not think the defendant was entitled to enter any final judgment upon this dismissal until the remaining issues were disposed of. But as *901the plaintiff does not appeal from the order allowing a final judgment to stand, the question is not before us. In no event, however, could the defendant be entitled to a judgment for costs as against the plaintiff at this stage of the action and until the remaining issues are finally disposed of. The order, therefore, is affirmed, with ten dollars costs and disbursements. Present — Ingraham, P. J., Clarkc> Scott, Miller and Dowling, • JJ. Order affirmed, with ten dollars costs and disbursements.